Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.

Claim Status
Claims 4-6 and 11-54 are pending. Claims 19, 21, 30 and 39 have been amended. Claims 19-23, 25-26, 30-32, 34-35, 39 and 41-42 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, 3-amino-D-Ala and 7-hydroxycoumarin-3-carboxylic acid. Claims 4-6, 11-18, 24, 27-29, 33, 36-38, 40 and 43-54 are withdrawn as being drawn to a nonelected species/invention.

Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19 recites “wherein the D-amino acid is covalently attached to a fluorescent label is synthesized in vitro”. The claim should be rewritten to recite “wherein the D-amino acid in vitro”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The rejection of claims 21-23 and 30-32 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schouten et al. in view of Kitamatsu et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This rejection has been modified.
Claims 21-23, 25-26, 30-32, 34-35, 39 and 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki et al. (J. Biochem. 2011;150(4):431–438) in view of Kitamatsu et al. (Chem. Commun., 2010, 46, 761-763).
With respect to claims 21, 25, 30 and 34, Aoki et al. teach Sap isozymes comprising the amino acid D-2,3-diaminopropionic acid (which corresponds to 3-amino-D-Ala) covalently attached to Nma (i.e. a fluorescent label) (Fig. 1).
With respect to claims 22-23 and 31-32, Aoki et al. teach that the Sap isozymes were purified and isolated (page 432, left column, last para; page 432, right column, 3rd para; page 433, right column, 1st para; Fig. 2).

Kitamatsu et al. teach mutant peptides modified with a fluorescent amino acid (i.e. Ala, Glu and Lys), see Figures 1 and 4, depicted below.


    PNG
    media_image1.png
    277
    661
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    249
    625
    media_image2.png
    Greyscale


The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious, with reasonable expectation of success, to one of ordinary skill in the art at the time of the invention to substitute the fluorescent label of Aoki et al. for the fluorescent label of Kitamatsu et al. and arrive at the elected species.


With respect to the claimed product by process, the MPEP 2113 states that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. In the instant case, in vitro synthesis of the claimed D-amino acid would not change the resulting structure. Furthermore, as discussed above, one of ordinary skill in the art would have been motivated to first make an isolated D-amino acid having a fluorescent label. This could have only been done in vitro. 

This rejection has been modified.
Claim 19, 21-23, 30-32, 39 and 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schouten et al. (Mol. BioSyst., 2006, 2, 484-491) in view of Kitamatsu et al. (Chem. Commun., 2010, 46, 761-763).
Schouten et al. teach a muramylpentapeptide precursor unit comprising an N-acetyl muramic acid moiety having a stem peptide of three and five amino acids, comprising modified amino acids (i.e. D-Cys, D-Ala, D-Glu) and further comprising various fluorescent labels (i.e. N-dansyl, N-fluorescamine, N-phthalaldehyde, pyrene maleimide) (Figs. 2-3) covalently attached to the side chain of D-Cys (Fig. 7).

Also note that the muramylpentapeptide precursor unit of Schouten et al. comprises a fluorescent label ((i.e. N-dansyl, N-fluorescamine, N-phthalaldehyde) covalently attached to a side chain of Lys or m-DAP (Fig. 2).
With respect to claims 22-23 and 31-32, Schouten et al. teach that the muramylpentapeptide precursor unit was isolated and purified (page 489, right column, 2nd para).
Schouten et al. further teach a peptidoglycan unit comprising the muramylpentapeptide precursor unit covalently linked to an acetyl glucosamine moiety (i.e. GlcNAc, see page 484, left column, Fig. 1).
Schouten et al. also teach that intermediates were generated using M. flavus membranes (abstract, Fig. 7), and further teach that lipid intermediates I and II can be inserted into tethered lipid bilayers, enabling a variety of physical methods for in vitro studies of peptidoglycan biosynthesis (page 489, right column, 1st para). 
Schouten et al. additionally teach that the lipid-linked steps of bacterial peptidoglycan biosynthesis are targets for several known antibiotics, and are potential targets for the development of new antibacterial agents (page 489, left column, 2nd para).
Schouten et al. do not teach the fluorescent label is 7-hydroxycoumarin-3-carboxylic acid.



    PNG
    media_image1.png
    277
    661
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    249
    625
    media_image2.png
    Greyscale


The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious, with reasonable expectation of success, to one of ordinary skill in the art at the time of the invention to substitute the fluorescent label of Schouten et al. for the fluorescent label of Kitamatsu et al. and arrive at the elected species.
With respect to the limitation “the D-amino acid is attached only to the fluorescent label” and with respect to claims 39 and 41-42, it would have been obvious to first make an isolated D-amino acid having a fluorescent label as discussed above in order to 
With respect to the claimed product by process, the MPEP 2113 states that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. In the instant case, in vitro synthesis of the claimed D-amino acid would not change the resulting structure. Furthermore, as discussed above, one of ordinary skill in the art would have been motivated to first make an isolated D-amino acid having a fluorescent label. This could have only been done in vitro. 
With respect to claim 19, as suggested by Schouten et al., one of ordinary skill in the art at the time of the invention would have been motivated to insert the modified peptidoglycan into a live bacterial organism (rather than into the membrane alone) in order to develop new antibacterial agents. 
Schouten et al. also teach using positive and negative controls (page 488, right column, Fig. 7). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a kit comprising positive and negative controls.

This rejection is maintained.
Claim 19-23, 30-32, 39 and 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schouten et al. (Mol. BioSyst., 2006, 2, 484-491) in view of Kitamatsu et al. (Chem. Commun., 2010, 46, 761-763) as applied to claims 19, 21-23, bove, and further in view of Prescher et al. (Nature Chemical Biology 1, 13 - 21 (2005)).
The teachings of Schouten et al. and Kitamatsu et al. with respect to claims 19, 21-23, 30-32, 39 and 41-42 have been discussed above.
Schouten et al. and Kitamatsu et al. do not teach the kit further comprises at least one clickable D-amino acid.
Prescher et al. teach that “Dissecting complex cellular processes requires the ability to track biomolecules as they function within their native habitat. Although genetically encoded tags such as GFP are widely used to monitor discrete proteins, they can cause significant perturbations to a protein’s structure and have no direct extension to other classes of biomolecules such as glycans, lipids, nucleic acids and secondary metabolites. In recent years, an alternative tool for tagging biomolecules has emerged from the chemical biology community—the bioorthogonal chemical reporter” (abstract).
Prescher et al. further teach that in the field of glycobiology, ketones and azides (i.e. click chemistry) have already proven to be useful markers for visualizing glycans within their native environment (page 18, left column, Table 1). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include at least one clickable amino acid in the peptidoglycan of Schouten et al. because the use of click chemistry has already proven to be useful for visualizing glycans within their native environment. One of ordinary skill in the art at the time of the invention would have been motivate to do so because, as suggested by Schouten et al., one of ordinary skill in the art at the time of the invention would have inserted the . 

Response to Arguments
Applicant’s arguments filed on 7/6/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited art fails to teach or to suggest the synthesis of the inventive compounds, thus the claims are not obvious over the cited art.
Applicant also argues that “[I]n contrast to the cited art which fails to disclose or teach any utility for stand-alone synthetically made fluorescent labeled D-amino acids, Kuru, et al. ('Kuru'), teaches the utility of D-amino acids labeled with fluorescent dyes'. As stated in Kuru, "In all instances, the addition of FDAAs [Fluorescent D-amino acids] resulted in the appearance of new peaks, which were not observed in FLAAs [Fluorescent L-amino acids]." Clearly, Kuru teaches that stand-alone D-amino acids labeled with a fluorescent dye exhibit unique utility over the compounds of the cited art”.
Applicant further argues that “[I]ndicia of non-obviousness may include secondary consideration such as long felt but unsolved needs. As taught by Kuru, labeled D-amino acids can be used to monitor the growth of bacteria.  Moreover, the utility of the claimed compounds was demonstrated in 3 different species of bacteria: E. coli, B. subtilis, and A. tumefaciens. The novel properties of the inventive compounds, including their utility in measuring the growth rates of a number of species of bacteria, provide further evidence that the claimed compounds are not rendered obvious by the cited art”. 
Applicant’s arguments are not persuasive.
in vitro synthesis of the claimed D-amino acid would not change the resulting structure. Additionally, the skilled artisan would have been motivated to first make an isolated D-amino acid having a fluorescent label, which could have only been done in vitro. 
Furthermore, the MPEP 716.04 states that “[E]stablishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) ("Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the . . . art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware."); Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.).
In the instant case, the Applicant did not provide any evidence to establish that the art tried unsuccessfully to make D-amino acids as claimed.

Briefly, Schouten et al. teach in vitro studies of lipid-linked steps of bacterial peptidoglycan biosynthesis by looking at changes in fluorescence of a muramylpentapeptide precursor unit comprising an N-acetyl muramic acid moiety having a stem peptide of three and five amino acids, comprising D-amino acids covalently attached to fluorescent labels.
For the reasons stated above the rejection is maintained.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658